Citation Nr: 1808784	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  13-05 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder (MDD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from December 1968 to December 1972 and received, among other decorations, the Distinguished Flying Cross.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Veteran was scheduled to testify at a videoconference hearing before the Board in October 2015.  However, he did not present himself on his scheduled date and, neither he nor his representative, requested a postponement for the hearing.  As such, the claim will be processed normally, as though the hearing request had been withdrawn.  38 C.F.R. §20.702 (d) (2017).  

The Board notes that the scope of a service connection claim includes any disability that may reasonably be encompassed by the Veteran's description of the claim, reported symptoms and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Board has broadly characterized the Veteran's claim as one for service connection for an acquired psychiatric disability.


REMAND

Regrettably, the Board finds additional development is required before adjudicating the Veteran's claim. 

The Board finds a remand for a new examination is warranted given the inadequate VA opinion and the private medical PTSD diagnosis.  The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran underwent a VA examination for PTSD in March 2011.  The examiner concluded that while the Veteran met the criteria for a diagnosis of MDD, he did not meet the criteria for PTSD. The examiner explained the Veteran presents PTSD-like symptoms but there is no significant ongoing psychological distress from his reported stressors.  Rather, the examiner diagnosed the Veteran with alcohol abuse and MDD based on the Veteran's reports that he drinks 12 beers per night and an MDD diagnosis from his primary care physician.  As for the MDD, the examiner concluded it was less related to military stressors than to alcohol abuse and life stressors.  The examiner also dismissed a private diagnosis of PTSD because it was provided by a licensed mental health counselor and not a psychiatrist or psychologist. 

In his April 2011 notice of disagreement (NOD) and other statements, the Veteran challenged the examination, stating the interview only took 20 minutes.  The Veteran also stated the examiner gave more weight to the primary care physician than to the mental health counselor, who spent an hour and a half interviewing the Veteran and performing an assessment test before providing a diagnosis.  See VA Form 21-4138, February 2013. 

The VA examination report fails to distinguish what symptoms, if any, are assignable to the Veteran's alcohol abuse and MDD diagnoses and are not related to PTSD. Additionally, the VA examiner recommended a re-evaluation after a period of sobriety.  Moreover, the opinion regarding the MDD is inadequate because it fails to explain why the Veteran's alcohol use and life stressors had a greater impact on the Veteran's mood than his military stressors.  As such, a remand is warranted for a new examination to determine whether the Veteran has a current diagnosis of PTSD and to determine whether his MDD is related to service. 

On remand all relevant ongoing medical records should be obtained.  38 U.S.C. § 5103A (c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).


Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If the records do not exist, or additional attempts to obtain these records would be futile, the record should be annotated to reflect such, to specifically include a formal finding of unavailability, and the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e).  

2.  Afford the Veteran a VA examination by a VA psychiatrist or psychologist to determine the etiology of all acquired psychiatric disorders present during the period of the claim. 

All pertinent evidence of record must be made available to and reviewed by the examiner.  Based on a review of the Veteran's pertinent history and the examination, the examiner should identify all acquired psychiatric disorders that have been present during the period of the claim.  

A diagnosis of PTSD should be confirmed or ruled out.  If the examiner determines PTSD has not been present during the period of the claim, the examiner should explain why a diagnosis of PTSD was not warranted.  In this regard, the examiner should fully discuss all relevant evidence.  If a PTSD diagnosis is warranted, the examiner should identify the elements supporting the diagnosis. 

With respect to each acquired psychiatric disorder, other than PTSD, that has been present during the period of the claim, the examiner should state an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that such disorder originated in service or is otherwise etiologically related to service, to include as being consequentially related to the Veteran's reports of sustaining enemy fire while flying supply operations in Vietnam. 

A complete rationale for all proffered opinions must be provided.  If the examiner is unable to provide any required opinion, he/she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  





This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




